TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00511-CR


Anna Marie Thornton, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 66587, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Anna Marie Thornton has filed a pro se notice of appeal from
her conviction of the offense of burglary of a habitation.  See Tex. Penal Code Ann. § 30.02
(West 2011).  The district court has certified that this is a plea-bargain case, the defendant has no
right of appeal, and the defendant has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2),
(d).  Accordingly, we dismiss the appeal.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed
Filed:   September 30, 2011
Do Not Publish